COURT OF APPEALS
                             EIGHTH DISTRICT OF TEXAS
                                  EL PASO, TEXAS


                                            §
 JAMIER ARMOND WADE,                                     No. 08-13-00131-CR
                                            §
                Appellant,                                 Appeal from the
                                            §
 v.                                                      213th District Court
                                            §
 THE STATE OF TEXAS,                                   of Tarrant County, Texas
                                            §
                Appellee.                                 (TC# 1285192D)
                                            §

                             MEMORANDUM OPINION

      Appellant waived trial by jury and entered an open guilty plea to the offense of

possession with intent to deliver a controlled substance of 200 grams or more, but less

than 400 grams, namely:          cocaine.       TEX.HEALTH & SAFETY CODE ANN.

§ 481.114(d)(West 2010). He was convicted, and the trial court assessed punishment at

imprisonment for 10 years’ running concurrently with a companion conviction on appeal

with this Court docketed as No. 08-13-00130-CR, and a fine of $344.00. We affirm.

      Appellant’s court-appointed counsel has filed a brief in which he has concluded

that the appeal is wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388
U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which

counsel says might arguably support the appeal. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson

v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to Appellant, and

Appellant has been advised of his right to examine the appellate record and file a pro se

brief. No pro se brief has been filed.

       The record reflects that Appellant was admonished of the consequences of his plea

pursuant to TEX.CODE CRIM.PROC.ANN. art. 26.13 (West Supp. 2013), and Appellant

made a judicial confession admitting his guilt.

       We have carefully reviewed the record and counsel’s brief and agree that the

appeal is wholly frivolous and without merit. Further, we find nothing in the record that

might arguably support the appeal.         A discussion of the contentions advanced in

counsel’s brief would add nothing to the jurisprudence of the state.

       The judgment is affirmed.



July 29, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               2